DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to the amendment filed on 09/01/2022. Claims 2, 4, 14, and 19 are canceled.  Claims 1, 3, 5-13, 15-16, 18, and 20 are examined.







Claim Objections
Claims 1, 5, 8, 18 and 20 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “reducing the fuel flow” (l. 20) is believed to be in error for – reducing a fuel flow –.
Regarding Claim 5:
The recitation “the sensor” (l. 3) is believed to be in error for – a sensor –.
Regarding Claim 8:
The recitation “and a fuel flow” (l. 3) is believed to be in error for – and the fuel flow –.
The recitation “and fuel flow” (l. 4) is believed to be in error for – and the fuel flow –.
The recitation “during take-off” (l. 6) is believed to be in error for – during the take-off –.
Regarding Claim 18:
The recitation “reducing the fuel flow” (l. 13) is believed to be in error for – reducing a fuel flow –.
Regarding Claim 20:
The recitation “step of varying” (l. 2) is believed to be in error for – step of varying the provision of power –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the recitation “the first signal is generated in response to the controller detecting a threat to the aircraft indicative of a missile targeting heat generated and exhausted by the gas turbine engine core” (ll. 17-19) is not enabled by the specification.
Regarding Claim 18, the recitation “generating a signal in response to detection of a threat to the hybrid propulsion system indicative of a missile targeting heat generated and exhausted by the gas turbine engine core” (ll. 9-11) is not enabled by the specification.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
In this case, the claims are narrow, but they fail to claim or describe how does the controller determine that the threat detected to the aircraft and the hybrid propulsion system is a missile wherein the first signal is generated in response to the controller detecting a threat to the aircraft indicative of a missile targeting heat generated and exhausted by the gas turbine engine core.  In spite of the fact that the level of skill in the art is 6 to 20 years of experience and a Master's degree, the level of predictability in the art is extremely low; and in spite of the high level of skill in the art and because of the high level of skill in the art, aerospace projects in the field of detection of infrared homing of an adversarial missile (by the target that is) are not known to exist, or that there are known physical principles that would enable it. The level of direction as provided by the inventor is extremely low (see below), and it is not known whether working examples of the invention as claimed exist. To summarize the above, the issue is not whether the aircraft can detect an incoming missile, the issue is how the aircraft can determine that the missile is homing to the heat of the engine. All of the above point in the direction of undue experimentation needed to discover how to make and use the claimed invention.  
Claims 3, 5-13, and 15-16 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.
Claim 20 is rejected under 35 U.S.C. 112(a) based on their dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watts 10233768 in view of Rodriguez 2015/0159552.
Regarding Claim 1, reminding that the claim has been rejected under 112(a) above, the following prior art is applied against the remainder of the limitations.
Watts teaches a hybrid propulsion system (seen in Fig. 1) for use with an aircraft (aircraft), the hybrid propulsion system comprising: 
a gas turbine engine core 11 including a compressor, a combustor, and a turbine (the core of the gas turbine engine 11 seen in Fig. 1); 
an electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) that includes an energy storage device 17, a generator 12 connected with the energy storage device 17, and a motor 22 connected with the energy storage device 17, the motor 22 configured to produce rotational energy in response to receiving electric energy from the energy storage device 17 (Col. 2, ll. 24-46; Fig. 1); 
at least one propulsor 23 configured to use energy received from at least one of the gas turbine engine core 11 and the electric power system (seen in Fig. 1) to generate thrust for propelling the aircraft (aircraft) (Col. 2, ll. 24-46; Fig. 1);  
and a controller 13, 14 configured to control provision of power (power) from the gas turbine engine core 11 and the electric power system (seen in Fig. 1) to the at least one propulsor 23 to cause the at least one propulsor 23 to generate the thrust having a force magnitude value and to adjust the  provision of power from the gas turbine engine core and the electric power system in response to the controller receiving a first signal (implicit) so that the at least one propulsor 23 continues to generate the thrust having the force magnitude value (Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1.  Watts teaches that ECU 14 houses signal hardware and software that receives and interprets signals, implying a first and second signals, from sensors.  ECU 14 communicates with PCM 13 that manages power.  Watts further teaches that as the load increases more power is required from the generator and the gas turbine. As the power increases, the gas turbine engine reaches max temperatures and once it is at max temperature, the controller 13, 14 take over and supplies power from the generator to maintain turbine engine at its operational point.  When controller uses power form the generator, then the rotational speed of the gas turbine and the flow of fuel to the gas turbine are reduced (implicit) in order to keep the engine at a safe operating temperature. This reads on the claim limitation above as the controller implicitly receives a signal regarding the temperatures so that it can provide additional power to maintain constant thrust.), 
and the controller 13,14 is configured to control the provision of energy by reducing the fuel flow (limit the fuel flow - implies reducing the fuel flow) to the gas turbine engine core 11 while simultaneously increasing the provision of power (regulate the power - implies increasing power flow from generator) from the electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) to the at least one propulsor 23 so that the heat generated and exhausted by the gas turbine engine core 11 is reduced (limit the exhaust gas temperature - implies that the temperature of the exhaust gas is reduced) (Col. 1, ll. 45-61 and Col. 3, ll. 34-49; Fig. 1.  It is implicit that when the fuel flow is reduced and power is supplied form the electric power system 12, 17, 18 and 22, that the heat generated and exhausted by the gas turbine engine is reduced as a result of fuel flow being reduced.).
Watts does not teach the first signal is generated in response to the controller detecting a threat to the aircraft and the controller is configured to control the provision of energy by reducing the fuel flow to the gas turbine engine core while simultaneously increasing the provision of power from the electric power system to the at least one propulsor so that the heat generated and exhausted by the gas turbine engine core is reduced and the threat to the aircraft is mitigated.
Rodriguez teaches
the first signal (signal) generated in response to the controller 318 detecting a threat (aggressive maneuvers) to the aircraft (aircraft) ([0016, 0018, and 0029-0031]; Figs. 1-3.  Rodriguez teaches that controller receives parameters from the sensors and uses it to determine the load demands, and distributes power supply to the gas turbine engine based on load demands such as during aggressive maneuvers.  Then controller generates a signal for distributing the power based on the load demand.  Examiner interprets the aggressive maneuvers as the aircraft responding to a threat, such as a missile avoidance maneuver, and therefore this reads on the claim.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Rodriguez’s controller 318 and sensors, in order to distribute electrical power to where it is required based on electrical demands and performance requirements     (Rodriguez; [0034]).
Watts in view of Rodriguez does not teach the controller is configured to control the provision of energy by reducing the fuel flow to the gas turbine engine core while simultaneously increasing the provision of power from the electric power system to the at least one propulsor so that the heat generated and exhausted by the gas turbine engine core is reduced and the threat to the aircraft is mitigated.
However, Watts in view of Rodriguez teaches a hybrid propulsion system comprising a gas turbine engine core 11, an electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) that includes an energy storage device 17, a generator 12 connected with the energy storage device 17, and a motor 22 connected with the energy storage device 17; at least one propulsor 23 configured to use energy received from at least one of the gas turbine engine core 11 and the electric power system, and Watts in view of Rodriguez’s controller 13, 14, 318 and sensors.  Watts in view of Rodriguez’s controller detects a threat (aggressive maneuvers) to the aircraft (aircraft) and a first signal (signal) is generated in response to the controller. The controller is capable of controlling the provision of energy by reducing the fuel flow (limit the fuel flow - implies reducing the fuel flow) to the gas turbine engine core 11 while simultaneously increasing the provision of power (regulate the power - implies increasing power flow from generator) from the electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) to the at least one propulsor 23 so that the heat generated and exhausted by the gas turbine engine core 11 is reduced (limit the exhaust gas temperature - implies that the temperature of the exhaust gas is reduced) and the threat to the aircraft is mitigated.  
Regarding Claim 16, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Watts further teaches 
the at least one propulsor 23 includes at least one of a turbofan coupled directly with the gas turbine engine core, a fan 23 located remote from the gas turbine engine core 11 (Fig. 1), and a propeller (Fig. 1).
Regarding Claim 18, reminding that the claim has been rejected under 112(a) above, the following prior art is applied against the remainder of the limitations. Watts teaches a method of operating a hybrid propulsion system, comprising: 
providing a gas turbine engine core 11 including a compressor, a combustor, and a turbine (the core of the gas turbine engine 11 seen in Fig. 1); 
providing an energy storage device 17; providing at least one propulsor 23 configured to use energy received from at least one of the gas turbine engine core 11 and the energy storage device 17 to generate thrust for propelling an aircraft (aircraft) (Col. 2, ll. 24-46; Fig. 1); 
and varying a provision of power (power) between the gas turbine engine core 11 and the energy storage device 17 to the hybrid propulsion system by reducing (implicit) the fuel flow (limit the fuel flow - implies reducing the fuel flow) to the gas turbine engine core 11 and increasing power (implicit) from the energy storage device 17 to the at least one propulsor 23 in response to a signal (implicit) so that the at least one propulsor 23 achieves a predetermined thrust level and the heat generated and exhausted by the gas turbine engine core 11 is reduced (limit the exhaust gas temperature - implies that the temperature of the exhaust gas is reduced) (Col. 1, ll. 45-61 and Col. 3, ll. 34-49; Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1.  Watts teaches that ECU 14 houses signal hardware and software that receives and interprets signals from sensors.  ECU 14 communicates with PCM 13 that manages power.  Watts further teaches that as the load increases more power is required from the generator and the gas turbine. As the power increases, the gas turbine engine reaches max temperatures and once it is at max temperature, the controller 13, 14 take over and supplies power from the generator to maintain turbine engine at its operational point.  When controller uses power form the generator, then the rotational speed of the gas turbine and the flow of fuel to the gas turbine are reduced (implicit) in order to keep the engine at a safe operating temperature. This reads on the claim limitation above as the controller implicitly receives a signal regarding the temperatures so that it can provide additional power to maintain constant thrust.  It is implicit that when the fuel flow is reduced and power is supplied form the electric power system 12, 17, 18 and 22, that the heat generated and exhausted by the gas turbine engine is reduced as a result of fuel flow being reduced.).
Watts does not teach generating a signal in response to detection of a threat to the hybrid propulsion system; and varying a provision of power between the gas turbine engine core and the energy storage device to the hybrid propulsion system by reducing the fuel flow to the gas turbine engine core and increasing power from the energy storage device to the at least one propulsor in response to the signal being generated so that the at least one propulsor achieves a predetermined thrust level and the heat generated and exhausted by the gas turbine engine core is reduced and the threat to the hybrid propulsion system is mitigated.
Rodriguez teaches
generating a signal (signal) in response to detection of a threat (aggressive maneuvers) to the hybrid propulsion system (seen in Fig. 1) ([0016, 0018, and 0029-0031]; Figs. 1-3.  Rodriguez teaches that controller receives parameters from the sensors and uses it to determine the load demands, and distributes power supply to the gas turbine engine based on load demands such as during aggressive maneuvers.  Then controller generates a signal for distributing the power based on the load demand.  Examiner interprets the aggressive maneuvers as the aircraft responding to a threat, such as a missile avoidance maneuver, and therefore this reads on the claim.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts with Rodriguez’s controller 318 and sensors, for the same reason as discussed in rejection of claim 1 above.
Watts in view of Rodriguez does not teach varying a provision of power between the gas turbine engine core and the energy storage device to the hybrid propulsion system by reducing the fuel flow to the gas turbine engine core and increasing power from the energy storage device to the at least one propulsor in response to the signal being generated so that the at least one propulsor achieves a predetermined thrust level and the heat generated and exhausted by the gas turbine engine core is reduced and the threat to the hybrid propulsion system is mitigated.
However, Watts in view of Rodriguez teaches a hybrid propulsion system comprising a gas turbine engine core 11, an electric power system (electric power system comprises of elements 12, 17, 18, and 22, seen in Fig. 1) that includes an energy storage device 17, a generator 12 connected with the energy storage device 17, and a motor 22 connected with the energy storage device 17; at least one propulsor 23 configured to use energy received from at least one of the gas turbine engine core 11 and the electric power system, and Watts in view of Rodriguez’s controller 13, 14, 318 and sensors.  Watts in view of Rodriguez’s controller detects a threat (aggressive maneuvers) to the aircraft (aircraft) and a first signal (signal) is generated in response to the controller. The controller is capable of varying a provision of power (power) between the gas turbine engine core 11 and the energy storage device 17 to the hybrid propulsion system by reducing (implicit) the fuel flow (limit the fuel flow - implies reducing the fuel flow) to the gas turbine engine core 11 and increasing power (implicit) from the energy storage device 17 to the at least one propulsor 23 in response to a signal (implicit) so that the at least one propulsor 23 achieves a predetermined thrust level and the heat generated and exhausted by the gas turbine engine core 11 is reduced (limit the exhaust gas temperature - implies that the temperature of the exhaust gas is reduced)  and the threat to the aircraft is mitigated.  
While Watts in view of Rodriguez teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.
Regarding Claim 20, Watts in view of Rodriguez teaches the method as claimed and as discussed above for claim 18, and Watts further teaches 
the signal (implicit) is provided by a sensor (sensors) to a controller 13, 14 and the controller 13, 14 is configured to perform the step of varying (Col. 2, ll. 47-63 and Col. 3, ll. 34-49; Fig. 1).

Claims 3, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Rodriguez, and further in view of Joshi 2018/0229851.
Regarding Claim 3, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez, does not teach a second signal is generated in response to a manual input provided by a user of the hybrid propulsion system.
Joshi teaches a similar system and 
a second signal (implicit) is generated in response to a manual input provided by a user (operator input) of the hybrid propulsion system 1000 ([0030-0031, 0035]; Fig. 1.  Joshi teaches that a controller 1014 can determine and distribute additional power from the motors to the engine based on operator input.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez with Joshi’s controller 1014 that generates a second signal in response to a manual input provided by a user (operator input), in order to increase the torque created by the electric motor and decrease but not eliminate the torque generated by the gas turbine engine (Joshi; [0030], ll. 8-18).
Regarding Claim 11, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez, does not teach the controller is configured to detect a geographical location of the aircraft and a second signal is generated in response to the geographical location of the aircraft the hybrid propulsion system being within a preset zone.
Joshi teaches 
the controller 1014 is configured to detect a geographical location (geographic location) of the aircraft 10 and a second signal (implicit) is generated in response to the geographical location (geographic location) of the aircraft 10 the hybrid propulsion system (seen in Fig. 1) being within a preset zone (0030-0032]; Fig. 1.  Joshi teaches controller determining a location of the aircraft based on data from the sensors, and based on the location, generating a second signal (implicitly) to adjust the power distribution to provide power supplemental power to the gas turbine engine from the electric motor to get the required power for takeoff).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez with Joshi’s controller 1014 that detects a geographical location (geographic location) of the aircraft 10 and generates a second signal (implicit) in response to the geographical location (geographic location) of the aircraft 10 the hybrid propulsion system (seen in Fig. 1) being within a preset zone for the same reason as discussed in rejection of claim 3 above.
Regarding Claim 13, Watts in view of Rodriguez and Joshi teaches the invention as claimed and as discussed above for claim 11.  However, Watts in view of Rodriguez and Joshi, as discussed so far, does not teach the controller is configured to reduce a rotational speed of the gas turbine engine core to reduce noise generated by the hybrid propulsion system in response to receiving the second signal.   
Joshi further teaches 
the controller 1014 is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving the second signal (signals from sensor 1016) ([0024-25, 0030, 0037]; Fig. 1.  Joshi teaches signals received from sensor 1016 regarding the temperatures of the gas turbine engine.  This signal is used by the controller to reduce the speed of the gas turbine engine and provide supplemental power for thrust from the motor and by doing so reducing noise generated by the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez and Joshi with Joshi’s controller 1014 that is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving the second signal (signals from sensor 1016), in order to operate the turbine engine at a lower speed to “reduce the gas temperatures inside the engine below the liquefaction point of particles” (Joshi; [0037], ll. 7-12).
Regarding Claim 15, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez, does not teach a sensor connected with the controller and configured to detect an exhaust temperature of the gas turbine engine core; the controller is configured to generate a second signal based on data received from the sensor to control a power 27163-299669/LWA1 2479-31-output of the gas turbine engine core to maintain the exhaust temperature at or below a predetermined level.  
Joshi teaches 
a sensor 1016 connected with the controller 1014 and configured to detect an exhaust temperature (exhaust temperature) of the gas turbine engine core 102; the controller 1014 is configured to generate a second signal (implicit) based on data received from the sensor (signals from the sensor 1016) to control a power 27163-299669/LWA1 2479-31-output of the gas turbine engine core (decrease but not eliminate the torque created by the turbine engine 102) to maintain (reduce or prevent an increase) the exhaust temperature (temperatures associated with operation) at or below a predetermined level (threshold temperatures) ([0006, 0033, 0036-0037, 0040, 0059]; Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez with Joshi’s controller 1014 and sensor 1016, the sensor 1016 being connected with the controller 1014 that is configured to detect an exhaust temperature (exhaust temperature) of the gas turbine engine core 102, and configured to generate a second signal (implicit) based on data received from the sensor (signals from the sensor 1016) to control a power 27163-299669/LWA1 2479-31-output of the gas turbine engine core (decrease but not eliminate the torque created by the turbine engine 102) to maintain (reduce or prevent an increase) the exhaust temperature (temperatures associated with operation) at or below a predetermined level), for the same reason as discussed in rejection of claim 13 above.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Rodriguez, as applied to claim 1, and further in view of in view of Joshi and even further in view of Kippel 2018/0306112. 
Regarding Claim 5, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez does not teach a particle sensor connected with the controller and located at an inlet of the gas turbine engine core and a second signal is generated in response to the sensor detecting a number of particles suspended in air entering the inlet being greater than a predetermined threshold value.  
Joshi teaches 
a particle sensor 1016 connected with the controller 1014 and a second signal is generated (generates signals to the controller) in response to the sensor 1016 detecting a number of particles (dust or particulates) suspended in air (air outside of aircraft) ([0030, 0034, 0036-0037, 0039]; Fig. 1.  Joshi teaches in [0034] the controller being connected with a particulate sensor and a signal is generated and sent to the controller, and in [0037, 0039] that the controller then generates a signal (implicitly) to reduce the torque of the gas turbine engine and provide additional power from the motor once the number of particulates has been detected by the sensor.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Rodriguez and include Joshi’s controller 1014 and a particle sensor 1016 that generates a signal in response to the sensor 1016 detecting a number of particles (dust or particulates) suspended in air (air outside of aircraft), in order to operate the turbine engine “at a reduced output to prevent liquification of dust or particles in the turbine engine” (Joshi; [0039], ll. 9-11).
Watts in view of Rodriguez and Joshi does not teach a particle sensor connected with the controller and located at an inlet of the gas turbine engine core and wherein a second signal is generated in response to the sensor detecting a number of particles suspended in air entering the inlet being greater than a predetermined threshold value.
Kippel teaches 
a particle sensor 84 connected with the controller 104 and located at an inlet 12 of the gas turbine engine core 10 and a second signal 112 is generated in response to the sensor 84 detecting a number of particles (dust or particulates) suspended in air 26 entering the inlet 12 being greater than a predetermined threshold value (implicit) ([0036, 0050]; Fig. 1. Kippel teaches a second signal 112 is generated by the controller 104 once the controller determines the operating condition is the self-cleaning operating position. Examiner interprets the self-cleaning operating position determination as the predetermined threshold value that has to be exceeded in order for the controller to issue the signal.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Rodriguez and Joshi with Kippel’s controller 104 and provide a particle sensor located at the inlet 12 of the gas turbine engine core 10, that generates a second signal 112 in response to the sensor 84 detecting a number of particles (dust or particulates) suspended in air 26 entering the inlet 12 being greater than a predetermined threshold value, in order to prevent or minimize dust or particulates from entering the gas turbine engine (Kippel; [0049]).
Regarding Claim 6, Watts in view of Rodriguez, Joshi, and Kippel teaches the invention as claimed and as discussed above for claim 5.  However, Watts in view of Rodriguez, Joshi, and Kippel, as discussed so far, does not teach the controller reduces the rotational speed of the gas turbine engine core in response to receiving the second signal to cause the number of particles entering the gas turbine engine core to be reduced.  
Joshi further teaches  
the controller 1014 reduces the rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) in response to receiving the second signal (generates signals to the controller) to cause the number of particles entering the gas turbine engine core 102 to be reduced (implicit) ([0028, 0030-0031, 0034, 0036-0037, 0039]; Fig. 1.  Joshi teaches in [0034] that controller connected with a particulate sensor 1016 and signal is generated and sent to the controller, and in [0037, 0039] that the controller then generates the second signal (implicitly) to reduce the torque of the gas turbine engine and provide additional power from the motor.  With the decrease in engine torque, the amount of airflow into the engine core is reduced and therefore the number of particles entering the gas turbine engine is reduced as well.).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez, Joshi, and Kippel with Joshi’s controller 1014 and a particle sensor 1016, that reduces the rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) in response to receiving the second signal (generates signals to the controller) to cause the number of particles entering the gas turbine engine core to be reduced, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 7, Watts in view of Rodriguez, Joshi, and Kippel teaches the invention as claimed and as discussed above for claim 5, and Watts further teaches 
engine control unit limits the fuel flow into the gas turbine engine to prevent extreme temperatures in the gas turbine engine and at the same time provides the power from the generator to the systems load, when a maximum temperature of the gas flow through the engine is reached (Col. 1, ll. 45-61).
Watts in view of Rodriguez, Joshi, and Kippel, as discussed so far, does not teach the controller reduces the fuel flow into the gas turbine engine core in response to receiving the second signal to reduce a temperature of gases in the gas turbine engine core to lower the number of particles being glassified in the gas turbine engine core.   
Joshi further teaches 
the controller 1014 reduces the fuel flow (reducing engine fuel flow) into the gas turbine engine core 102 in response to receiving the second signal (signals form the sensor 1016) to reduce a temperature of gases (reduce the operating temperature) in the gas turbine engine core 102 to lower the number of particles being glassified (reducing risk of dust liquifying and … prevent liquification of dust or particles) in the gas turbine engine core 102 ([0024-0025;  0030, 0033, 0036-0037, 0040]; Fig. 1. Joshi teaches reducing temperature of gases in the gas turbine by reducing the torque of the gas turbine engine and providing additional power from the motor to maintain the same power for takeoff.  By reducing the gas turbine engines torque, the fuel flow is reduced into the engine and the temperatures is also reduced which lowers the amount of dust particles being liquified inside the gas turbine engine, since the airflow is reduced due to the reduction of gas turbine engine torque.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the controller of Watts in view of Rodriguez, Joshi, and Kippel, with Joshi’s controller 1014 that reduces the fuel flow (reducing engine fuel flow) into the gas turbine engine core in response to receiving the second signal (signals form the sensor 1016) to reduce a temperature of gases (reduce the operating temperature) in the gas turbine engine core 102 to lower the number of particles being glassified, for the same reason as discussed in rejection of claim 5 above. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Rodriguez, as applied to claim 1, and further in view of Joshi and even further in view of Bourne 2017/0089261.
Regarding Claim 8, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez, does not teach the controller is configured to limit at least one of a rotational speed of the gas turbine engine core and the fuel flow into the gas turbine engine core during take-off of the aircraft, and then to increase the at least one of a rotational speed of the gas turbine engine core and the fuel flow into the gas turbine engine core during at least one of climb and cruise of the aircraft to reduce a number of particles suspended in airflow entering the gas turbine engine core during the take-off.  
Joshi teaches
the controller 1014 is configured to limit at least one of a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) and the fuel flow (reducing engine fuel flow) into the gas turbine engine core 102 during take-off (takeoff) of the aircraft 10 to reduce a number of particles (reducing risk of dust liquifying and … prevent liquification of dust or particles) suspended in airflow (air outside of aircraft) entering the gas turbine engine core 102 during the take-off (takeoff) ([0024-0025, 0028, 0030-0031, 0033, 0034, 0036-0037, 0039-0040]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez with Joshi’s controller 1014 that limits at least one of a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) and a fuel flow (reducing engine fuel flow) into the gas turbine engine core 102 during take-off (takeoff) of the aircraft 10 to reduce a number of particles (reducing risk of dust liquifying and … prevent liquification of dust or particles) suspended in airflow (air outside of aircraft) entering the gas turbine engine core 102 during the take-off (takeoff), for the same reason as discussed in rejection of claim 5 above.
Watts in view of Rodriguez, and Joshi does not teach increase the at least one of a rotational speed of the gas turbine engine core and the fuel flow into the gas turbine engine core during at least one of climb and cruise of the aircraft.
Bourne teaches similar system 100, control system 140
to increase the at least one of a rotational speed (torque increase) of the gas turbine engine core 110 and the fuel flow into the gas turbine engine core 110 during at least one of climb and cruise (transient condition) of the aircraft (aircraft) ([0029-0031]; Figs. 1-2.  Bourne teaches that as the aircraft is approaching a transient condition, an adjustment of engine speed is needed and increase in engine torque is anticipated, the controller 140 increases torque to meet the demanded torque.  Transient condition is interpreted as a climb or cruise.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Rodriguez, and Joshi with Bourne’s controller 140 increases the at least one of a rotational speed (torque increase) of the gas turbine engine core 110 and the fuel flow into the gas turbine engine core 110 during at least one of climb and cruise (transient condition) of the aircraft (aircraft), in order to provide the required torque during the transient condition (Bourne; [0031]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Rodriguez, as applied to claim 1, and further in view of in view of Joshi and even further in view of Miosi 2018/0319509. 
Regarding Claim 9, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez does not teach a second signal is generated in response to a noise level generated by the hybrid propulsion system being above a predetermined noise threshold.  
Joshi teaches 
the controller 1014 is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving a second signal (signals from sensor 1016) ([0024-25, 0030, 0037]; Fig. 1.  Joshi teaches signals received from sensor 1016 regarding the temperatures of the gas turbine engine.  This signal is used by the controller to reduce the speed of the gas turbine engine and provide supplemental power for thrust from the motor and by doing so reducing noise generated by the engine.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez with Joshi’s controller 1014 that is configured to reduce a rotational speed of the gas turbine engine core 102 (decrease but not eliminate the torque created by the turbine engine 102) to reduce noise generated by the hybrid propulsion system (reduces noise generated by the engine 102) in response to receiving a second signal (signals from sensor 1016), in order to operate the turbine engine at a lower speed to “reduce the gas temperatures inside the engine below the liquefaction point of particles” (Joshi; [0037], ll. 7-12).
Watts in view of Rodriguez and Joshi does not teach a second signal is generated in response to a noise level generated by the hybrid propulsion system being above a predetermined noise threshold.
Miosi teaches a gas turbine engine 10 comprising a controller 92 and a vibration sensor 90 that detects and measures vibrations and vibration levels. The sensor 92 sends a second signal (signal) to the controller 92, and the controller 92 performs and executes a set of instructions or operations based on the data ([0032-0034]; Fig. 1.  Miosi teaches that a signal (implicitly) is generated in response to the noise level sensed by the vibration sensor 90 when the level is above the predetermined noise threshold (implicit), so that the controller can generate a signal to perform operations.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Watts in view of Rodriguez and Joshi with Miosi’s controller 92 and a vibration sensor 90 that generates a second signal (signal) in response to a noise level generated being above a predetermined noise threshold, as taught by Miosi, in order to execute operations in response to the vibration signals (Miosi; [0033], ll. 6-16).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Rodriguez, as applied to claim 1, and further in view of Bourne.
Regarding Claim 10, Watts in view of Rodriguez teaches the invention as claimed and as discussed above for claim 1.  However, Watts in view of Rodriguez, does not teach a second signal is generated in response to an altitude of the aircraft being less than a predetermined altitude limit.
Bourne teaches 
a second signal (implicit) is generated in response to an altitude (altitude) of the aircraft (aircraft) being less than a predetermined altitude limit (implicit) ([0029-0031]; Figs. 1-2.  Bourne teaches that the control system 140 receives data from sensors that detect an altitude and then the controller 140 determines if the aircraft is approaching a transient condition that requires an increase of speed for the gas turbine engine. Then, the controller 140 increases torque to meet the demanded torque.  Therefore, the controller generates a signal in response to an altitude of the aircraft being less than a predetermined altitude limit, as claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Rodriguez and include Bourne’s controller 140 that generates a second signal (implicit) in response to an altitude (altitude) of the aircraft (aircraft) being less than a predetermined altitude limit (implicit), for the same reason as discussed in rejection of claim 8 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Watts in view of Rodriguez and Joshi, as applied to claim 11, and further in view of Knapp 2016/0236790.	
Regarding Claim 12, Watts in view of Rodriguez and Joshi teaches the invention as claimed and as discussed above for claim 11.  However, Watts in view of Rodriguez and Joshi, does not teach the preset zone is associated with a predetermined airport location.   
Knapp teaches a hybrid-electric aircraft 318 that uses electronics and communications platform 312 that provides an airport location to the aircraft, so that determination energy needs, recharge and refuel services at the destination airport can be made ([0049; 0110-0112], Figs. 1 & 3).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watts in view of Rodriguez and Joshi and include Knapp’s system that has communications platform 312 providing an airport location to the aircraft, in order to determine the required energy needs at the airport (Knapp; [0112], ll. 15-21).
Response to Argument
Applicant’s amendments necessitated new grounds of rejection. 
Applicant's arguments, filed on 09/01/2022, with respect to 35 U.S.C. 102(a)(1) and 103 rejections of claims of claims 1-16 and 18-20 have been considered but are not persuasive, and the new combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741